 1
 2
 3
 4
 5
 6
                           UNITED STATES DISTRICT COURT
 7
                          CENTRAL DISTRICT OF CALIFORNIA
 8
 9
10    ARLENE R. ATHERTON,                         Case No. CV 19-8997-CJC (KK)
11                               Plaintiff,
12                        v.                      ORDER ACCEPTING FINDINGS
                                                  AND RECOMMENDATION OF
13    SOFITEL HOTELS AND RESORTS,                 UNITED STATES MAGISTRATE
      ET AL.,                                     JUDGE
14
                                 Defendant(s).
15
16
17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Complaint, the
18   relevant records on file, and the Report and Recommendation of the United States
19   Magistrate Judge. No objections have been filed. The Court accepts the findings and
20   recommendation of the Magistrate Judge.
21         IT IS THEREFORE ORDERED that Judgment be entered dismissing this
22   action without prejudice.
23
24   Dated: February 20, 2020
25
                                              HONORABLE CORMAC J. CARNEY
26                                            United States District Judge
27
28
